DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites “representing … the primary vehicle as a respective oriented bounding box”, “performing … oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice,” and “setting … a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof.” These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “performing” and “setting” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system”. This limitation is recited at a high level of generality such that is amounts to a generic computing device. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 2, the claim recites “representing, by the processor-based system, at least one of the other vehicles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.” 
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 3, the claim recites “representing, by the processor-based system, at least one of the other obstacles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 1-2, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 4, the claim recites “representing, by the processor-based system, at least one other obstacle as a representation of a curve, and wherein performing oriented bounding box collision detection to determine whether the primary vehicle represented by a respective oriented bounding box collides with other vehicles or other obstacles includes performing oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.” 
As noted above in the rejections of claims 1-2, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 5, the claim merely further defines the “at least one other obstacle” from claim 4. This does not change the above-noted limitations in claim 4 from being mental processes and/or mathematical operations. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 6, the claim recites “performing oriented bounding box collision detection includes performing oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle using a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 7, the claim recites additional elements of “a plurality of distinct hardware circuits” in order to perform the oriented bounding box collision detection. The elements are recited at a high level of generality such that “hardware circuits” are merely generic computing components. As noted above, the invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea. 

Regarding claim 8, the claim recites “setting the cost of one or more of the respective edges of a planning lattice according to a parameterized cost function to reflect the detection of a collision and to reflect at least one parameter representative of a severity of the detected collision.” This limitation, when read in light of the specification, is a mental process in the form of an evaluation or judgement capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, this action is, in light of the specification, a mathematical operation.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 10, the claim recites “represent the primary vehicle as a respective oriented bounding box; and for at least one of a plurality of the edges of the planning lattice, perform oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice; and set a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “perform oriented bounding box collision detection” and “set a cost of the respective edge” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system” comprising “at least one processor” and “at least one nontransitory processor-readable medium”. These elements are recited at a high level of generality such that they amount to generic computing device components. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 11, the claim recites “represent at least one of the other vehicles as a respective oriented bounding box, and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind in the same manner as described above in the rejection of claim 10. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 12, the claim recites “represent at least one of the other obstacles as a respective oriented bounding box, and perform the oriented bounding box collision detection as oriented bounding box- oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 10-11, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 13, the claim recites “represent at least one other obstacle as a representation of a curve, and perform the oriented bounding box collision detection as oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
As noted above in the rejections of claims 10-11, these limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 14, the claim merely further defines the “at least one other obstacle” from claim 13. This does not change the above-noted limitations in claim 4 from being mental processes and/or mathematical operations. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 15, the claim recites “perform oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle via a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, these actions are, in light of the specification, mathematical operations.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 16, the claim recites additional elements of “a plurality of distinct hardware circuits” in order to perform the oriented bounding box collision detection. The elements are recited at a high level of generality such that “hardware circuits” are merely generic computing components. As noted above, the invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea. 

Regarding claim 17, the claim recites “set the cost of the respective edge of a planning lattice based on a parameterized cost function to reflect the detection of a collision and to reflect a severity of the detected collision.” This limitation, when read in light of the specification, is a mental process in the form of an evaluation or judgement capable of being performed in the human mind in the same manner as described above in the rejection of claim 1. Additionally or alternatively, this action is, in light of the specification, a mathematical operation.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 19, the claim recites “during a runtime, for each of a number of the edges of a planning lattice, representing … the trajectory corresponding to the respective edge as a set of fitted functions, performing … collision detection using the set of fitted functions to determine whether a representation of the primary vehicle collides with one or more representations of other vehicles or other obstacles; and setting … a cost of the respective edge of the planning lattice to reflect at least one of the determined collision or absence thereof in transitioning between a pair of states represented by respective nodes that are connected by the respective edge of the planning lattice.”
These limitations, when read in light of the specification, are mental processes in the form of evaluations and judgements capable of being performed in the human mind. Additionally or alternatively, the “representing”, “performing”, and “setting” actions are, in light of the specification, mathematical operations. 
This judicial exception is not integrated into a practical application because the abstract idea does not related to the improvement of the functioning of a computer or technology, is not applied by way of a particular machine, used to effect a transformation in state, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely a vehicle (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of a “processor-based system”. This limitation is recited at a high level of generality such that is amounts to a generic computing device. The invocation of generic computing technology to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim additionally recites the use of “planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges”. This limitation merely defines the environment used in the abstract idea, and does not change the above-noted limitations from being mental processes and/or mathematical operations. 

Regarding claim 20, the claim recites “receiving, by the processor-based system, the set of fitted functions at the processor-based system of the primary vehicle from a configuration system located remotely from the primary vehicle, the set of fitted functions which were fitted by the configuration system prior to the runtime.”
This limitation is a step of data gathering and/or data transmission. The collection of available data using known sources amounts to insignificant extra-solution activity (see MPEP 2106.05 and MPEP 2106.05(g); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)). Similarly, receiving or transmitting data has been held as being a well-understood, routine, and conventional function and insignificant extra-solution activity (see MPEP 2106.05(d)). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Examiner’s Note: Examiner notes that claims 9 and 18 are not rejected under 35 U.S.C. § 101. Claim 9 recites, in part, “implementing … a resultant motion plan by the primary vehicle based at least in part on the least cost analysis.” Claim 18 recites similar limitations. This limitation is indicative of integration into a practical application because it utilizes the abstract idea to effect a transformation in state of the primary vehicle (see MPEP 2106.05(c)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorin et al. (WO 2017/214581 A1) [hereinafter “Sorin”].

Regarding claim 1, Sorin discloses a motion-planning method of operation in a processor-based system to perform motion planning via planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges, each node representative of a state of a primary vehicle which operates in an environment that includes one or more other vehicles and other obstacles, and each edge representative of a transition between a respective pair of the nodes (see [0003]-[0004], [0006]-[0009], and [0031]-[0037]), the method comprising:
representing, by the processor-based system, the primary vehicle as a respective oriented bounding box (see [0085]-[0092]); and
for at least one of a plurality of the edges of the planning lattice,
performing, by the processor-based system, oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice (see [0029]-[0039], [0043]-[0057], and [0068]-[0113]); and
setting, by the processor-based system, a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof (see [0006]-[0008] and [0044]-[0057]).

Regarding claim 2, Sorin further discloses representing, by the processor-based system, at least one of the other vehicles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]). 

Regarding claim 3, Sorin further discloses representing, by the processor-based system, at least one of the other obstacles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 4, Sorin further discloses representing, by the processor-based system, at least one other obstacle as a representation of a curve (see [0046]-[0047]), and wherein performing oriented bounding box collision detection to determine whether the primary vehicle represented by a respective oriented bounding box collides with other vehicles or other obstacles includes performing oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 5, Sorin further discloses representing at least one other obstacle as a representation of a curve includes representing an edge of a road (see [0047]). 

Regarding claim 6, Sorin further discloses performing oriented bounding box collision detection includes performing oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle using a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice (see [0068]-[0079]). 

Regarding claim 7, Sorin further discloses performing oriented bounding box collision detection includes performing oriented bounding box collision detection via a plurality of distinct hardware circuits (see [0005] and [0080]-[0093]; see also Figures 4 and 5).

Regarding claim 8, Sorin further discloses setting a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof includes setting the cost of one or more of the respective edges of a planning lattice according to a parameterized cost function to reflect the detection of a collision and to reflect at least one parameter representative of a severity of the detected collision (see [0008] and [0049]-[0057]). 

Regarding claim 9, Sorin further discloses performing, by the processor-based system, a least cost analysis of the planning lattice, and implementing, by the processor-based system, a resultant motion plan by the primary vehicle based at least in part on the least cost analysis (see [0006]-[0009], [0048]-[0058], and [0093]-[0113]). 

Regarding claim 10, Sorin discloses a processor-based system to perform motion planning via planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges, each node representative of a state of a primary vehicle which operates in an environment that includes one or more other vehicles and other obstacles, and each edge representative of a transition between a respective pair of the nodes (see [0003]-[0004], [0006]-[0009], and [0031]-[0037]), the processor-based system comprising:
at least one processor (see [0030]);
at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and that stores processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to (see [0030]):
represent the primary vehicle as a respective oriented bounding box (see [0085]-[0092]); and
for at least one of a plurality of the edges of the planning lattice,
perform oriented bounding box collision detection to determine whether the primary vehicle represented by the oriented bounding box will collide with representations of other vehicles or other obstacles in transitioning between a pair of states, the state of the pair represented by respective nodes of a pair of nodes that are connected by the respective edge of the planning lattice (see [0029]-[0039], [0043]-[0057], and [0068]-[0113]); and
set a cost of the respective edge of a planning lattice to reflect at least one of the detected collision or absence thereof (see [0006]-[0008] and [0044]-[0057]).

Regarding claim 11, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor further to: represent at least one of the other vehicles as a respective oriented bounding box (see [0028]-[0029] and [0046]), and wherein performing oriented bounding box collision detection includes performing oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other vehicles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]). 

Regarding claim 12, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor further to: represent at least one of the other obstacles as a respective oriented bounding box (see [0028]-[0029] and [0046]) and perform oriented bounding box collision detection as oriented bounding box-oriented bounding box collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the respective oriented bounding box that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 13, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor further to: represent at least one other obstacle as a representation of a curve (see [0046]-[0047]), and perform the oriented bounding box collision detection as oriented bounding box-curve collision detection to determine whether the respective oriented bounding box that represents the primary vehicle will collide with the curve that represents the at least one of the other obstacles in transitioning between the pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0043]-[0057] and [0068]-[0113]).

Regarding claim 14, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to represent at least one other obstacle as a representation of a curve includes representing an edge of a road (see [0047]). 

Regarding claim 15, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to perform the oriented bounding box collision detection at each of at least one point along a respective trajectory of the primary vehicle via a set of fitted functions to represent the respective trajectory of the primary vehicle corresponding to the respective edge of the planning lattice (see [0068]-[0079]). 

Regarding claim 16, Sorin further discloses performing oriented bounding box collision detection includes performing oriented bounding box collision detection via a plurality of distinct hardware circuits (see [0005] and [0080]-[0093]; see also Figures 4 and 5).

Regarding claim 17, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to set the cost of the respective edge of a planning lattice based on a parameterized cost function to reflect the detection of a collision and to reflect a severity of the detected collision (see [0008] and [0049]-[0057]). 

Regarding claim 18, Sorin further discloses the instructions, when executed by the at least one processor, cause the at least one processor to perform a least cost analysis of the planning lattice, and implement a resultant motion plan by the primary vehicle based at least in part on the least cost analysis (see [0006]-[0009], [0048]-[0058], and [0093]-[0113]). 

Regarding claim 19, Sorin discloses a motion-planning method of operation in a processor-based system to perform motion planning via planning lattices, where each planning lattice respectively comprises a plurality of nodes and edges, each node which characterizes a state of a primary vehicle, the primary vehicle which operates in an environment that includes one or more other vehicles and other obstacles, and each edge represents a trajectory of the primary vehicle between states represented by a respective pair of the nodes (see [0003]-[0004], [0006]-[0009], and [0031]-[0037]), the method comprising:
during a runtime, for each of a number of the edges of a planning lattice,
representing, by the processor-based system, the trajectory corresponding to the respective edge as a set of fitted functions (see [0068]-[0079]),
performing, by the processor-based system, collision detection using the set of fitted functions to determine whether a representation of the primary vehicle collides with one or more representations of other vehicles or other obstacles (see [0029]-[0039], [0043]-[0057], and [0068]-[0113]); and
setting, by the processor-based system, a cost of the respective edge of the planning lattice to reflect at least one of the determined collision or absence thereof in transitioning between a pair of states represented by respective nodes that are connected by the respective edge of the planning lattice (see [0006]-[0008] and [0044]-[0057]).

Regarding claim 20, Sorin further discloses receiving, by the processor-based system, the set of fitted functions at the processor-based system of the primary vehicle from a configuration system located remotely from the primary vehicle, the set of fitted functions which were fitted by the configuration system prior to the runtime (see [0069] and [0072]-[0079]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Danielson et al. (US 2018/0150077 A1) generally teaches:
Systems and methods for controlling a motion of an object from an initial location to a final location within a region while avoiding a set of obstacles located in the region. The systems and methods include selecting, the equilibrium points within the obstacle-free region of the region, and each equilibrium point includes a corresponding controller driving the object to the equilibrium point, such that each controller includes a corresponding state partition. Designing the controller and the corresponding state partition, based on the obstacle-free region around the equilibrium point, to produce a collection of controllers and corresponding equilibrium points and corresponding state partitions, that connect the initial location with the final location. Determining actuator commands at time T using a controller corresponding to a state partition that includes the location of the object at time T, and the resulting sequence over a period of time of actuator commands, moves the object.

Lalonde et al. (US 2018/0172450 A1) generally teaches:
Systems and methods related to roadmaps for robotic devices are provided. A computing device can receive a roadmap representing a plurality of paths through an environment. The computing device can discretize the roadmap to obtain a discrete planning graph having a plurality of states corresponding to discretized segments of the plurality of paths of the roadmap such that states corresponding to adjacent discretized path segments are connected in the discrete planning graph. The computing device can determine a Boolean equation representing at least a portion of the discrete planning graph. The computing device can determine a sequence of states from the plurality of states of the discrete planning graph such that the determined sequence of states satisfies the Boolean equation. The computing device can provide a route through the environment for a robotic device based on the determined sequence of states.

Wang (US 2020/0097014 A1) generally teaches:
A system for controlling a movement of a vehicle from an initial state of the vehicle and a target state of the vehicle constructs a graph having multiple nodes defining states of the vehicle and including an initial node defining the initial state of the vehicle and a target node defining the target state of the vehicle and determines a path through the graph connecting the initial node with the target node. The system determines the graph using doubletree construction with an initial tree of nodes originating at the initial node and a target tree of nodes originating at the target node. The doubletree construction is configured to select an expandable node in the initial tree or the target tree based on a cost of the expandable node, and expand the graph by adding a child node connected to the expandable node with an edge defined by a collision free primitive motion, such that a cost of the child node is less than the cost of the expandable node.

Leitermann et al. (US 2020/0353917 A1) generally teaches:
Techniques are provided for generating a driving trajectory for a vehicle while the vehicle is blocked (e.g., the sensor of the vehicle have detected an object results in the vehicle being unable to move) by an object (e.g., another vehicle, bicycle, or a pedestrian) and executing the driving trajectory when the vehicle becomes unblocked. In addition, techniques are provided for updating a portion of a driving trajectory of a vehicle based on a determination that an object will cross a segment of the current driving trajectory at a later point, without recalculating the whole trajectory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669